SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-5100 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at October 31, 2008 Class A Common Stock, .001 par value 7,334,683 Class B Common Stock, .001 par value 20,550,006 1 INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Income: -Three months ended September 30, 2008 and 2007 -Nine months ended September 30, 2008 and 2007 Condensed Consolidated Statements of Financial Condition: -September 30, 2008 -December 31, 2007 (audited) -September 30, 2007 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income: - Three months ended September 30, 2008 and 2007 -Nine months ended September 30, 2008 and 2007 Condensed Consolidated Statements of Cash Flows: -Nine months ended September 30, 2008 and 2007 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Including Quantitative and Qualitative Disclosure about Market Risk) Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 2. Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues Investment advisory and incentive fees $ 52,297 $ 58,392 $ 164,269 $ 172,606 Commission revenue 4,098 3,494 11,018 11,550 Distribution fees and other income 6,585 6,583 19,665 19,196 Total revenues 62,980 68,469 194,952 203,352 Expenses Compensation 26,148 29,064 82,758 87,343 Management fee 1,740 3,541 6,307 10,391 Distribution costs 6,743 6,099 19,946 22,146 Other operating expenses 7,076 2,665 20,204 18,693 Total expenses 41,707 41,369 129,215 138,573 Operating income 21,273 27,100 65,737 64,779 Other (expense) income Net (loss) gain from investments (4,786 ) 514 (13,165 ) 17,277 Interest and dividend income 1,340 6,810 10,310 20,978 Interest expense (2,139 ) (2,828 ) (6,405 ) (9,537 ) Total other (expense) income, net (5,585 ) 4,496 (9,260 ) 28,718 Income before income taxes and minority interest 15,688 31,596 56,477 93,497 Income tax provision 3,837 13,340 19,882 37,403 Minority interest (134 ) (81 ) (335 ) 596 Net income $ 11,985 $ 18,337 $ 36,930 $ 55,498 Net income per share: Basic $ 0.43 $ 0.65 $ 1.32 $ 1.97 Diluted $ 0.43 $ 0.64 $ 1.32 $ 1.95 Weighted average shares outstanding: Basic 27,602 28,106 27,930 28,164 Diluted 28,400 29,099 28,746 29,148 Dividends declared: $ 1.03 $ 1.03 $ 1.09 $ 1.09 See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) September 30, December 31, September 30, 2008 2007 2007 (unaudited) (unaudited) Cash and cash equivalents, including restricted cash of $0, $0, and $443 $ 165,098 $ 168,319 $ 195,893 Investments in securities, including restricted securities of $0, $0, and $52,117 379,072 394,977 386,190 Investments in partnerships and affiliates 73,234 100,031 97,988 Receivable from brokers 37,929 40,145 36,677 Investment advisory fees receivable 16,392 33,701 18,591 Other assets 23,086 20,407 17,432 Total assets $ 694,811 $ 757,580 $ 752,771 LIABILITIES AND STOCKHOLDERS' EQUITY Payable to brokers $ 2,492 $ 7,562 $ 6,844 Income taxes payable, net (A) 3,071 17,539 21,251 Accrued compensation 28,253 25,362 43,613 Capital lease obligation 5,300 2,525 2,593 Securities sold, not yet purchased 6,620 2,229 10,914 Accrued expenses and other liabilities 16,607 38,810 32,820 Total operating liabilities 62,343 94,027 118,035 Long term liabilities 5.5% Senior notes (due May 15, 2013) 100,000 100,000 100,000 6% Convertible note (due August 14, 2011) (B) 39,746 49,608 49,584 Total liabilities 202,089 243,635 267,619 Minority interest 10,994 12,630 9,497 Stockholders’ equity Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 12,850,162, 12,574,995, 12,173,423 issued, respectively; 7,395,483, 7,819,741, and7,438,369 outstanding, respectively 12 12 12 Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued, 20,550,006, 20,626,644, 20,645,816shares outstanding, respectively 21 21 21 Additional paid-in capital 244,674 230,483 230,068 Retained earnings 451,635 445,121 421,800 Accumulated comprehensive income 14,515 20,815 17,799 Treasury stock, at cost (5,454,679, 4,755,254, and 4,735,054shares, respectively) (229,129 ) (195,137 ) (194,045 ) Total stockholders' equity 481,728 501,315 475,655 Total liabilities and stockholders' equity $ 694,811 $ 757,580 $ 752,771 See accompanying notes. (A) At Spetember 30, 2008, Income taxes payable, net included income tax assets of $4,388. (B) $50 million face value outstanding on December 31, 2007 and September 30, 2007.$40 million outstanding on September 30, 2008. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME UNAUDITED (In thousands) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Stockholders’ equity – beginning of period $ 510,929 $ 490,793 $ 501,315 $ 451,576 Cumulative effect of applying the provisions of FIN 48 at January 1, 2007 - - - (822 ) Comprehensive income: Net income 11,985 18,337 36,930 55,498 Foreign currency translation adjustments (53 ) 14 (54 ) 27 Net unrealized (loss)/gain on securities available for sale (2,876 ) (2,108 ) (6,246 ) 7,244 Total comprehensive income 9,056 16,243 30,630 62,769 Dividends declared (28,716 ) (28,977 ) (30,416 ) (30,668 ) Stock based compensation expense 1,237 23 3,639 68 Conversion of 6% convertible note (77 ) - 9,923 - Exercise of stock options including tax benefit 65 35 629 301 Purchase of treasury stock (10,766 ) (2,462 ) (33,992 ) (7,569 ) Stockholders’ equity – end of period $ 481,728 $ 475,655 $ 481,728 $ 475,655 See accompanying notes. 5 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED (In thousands) Nine Months Ended September 30, 2008 2007 Operating activities Net income $ 36,930 $ 55,498 Adjustments to reconcile net income to net cash provided byoperating activities: Equity in net losses (gains) from partnerships and affiliates 6,164 (5,600 ) Depreciation and amortization 747 739 Stock based compensation expense 3,639 68 Deferred income tax (2,503 ) 5,858 Taxbenefit from exercise of stock options 2 62 Foreign currencyloss/ (gain) (54 ) 27 Other-than-temporary loss on available for sale securities 713 3 Impairment of goodwill - 56 Acquisition of intangible asset (3,370 ) - Market value of donated securities 507 273 Minority interest in net (loss) income of consolidated subsidiaries (165 ) 610 Realized gains on sales of available for sale securities (4,041 ) (657 ) Realized gains on sales of trading investments in securities, net (3,273 ) (16,676 ) Change in unrealized value of trading investments in securities and securities sold, not yet purchased, net 13,823 4,453 Realized gains on covers of securities sold, not yet purchased, net (1,068 ) (409 ) Amortization on discount on debt 138 80 (Increase) decrease in operating assets: Purchases of trading investments in securities (445,246 ) (1,022,506 ) Proceeds from sales of trading investments in securities 433,710 1,152,329 Cost of covers on securities sold, not yet purchased (24,530 ) (97,552 ) Proceeds from sales of securities sold, not yet purchased 29,927 112,031 Investments in partnerships and affiliates (182 ) (17,998 ) Distributions from partnerships and affiliates 20,932 15,719 Receivable from brokers 61 20,320 Investment advisory fees receivable 17,422 12,529 Other receivables from affiliates 3,303 5,193 Other assets (436 ) 1,594 Increase (decrease) in operating liabilities: Payable to brokers (4,980 ) (28,022 ) Income taxes payable (6,617 ) (2,907 ) Compensation payable 4,232 12,192 Accrued expenses and other liabilities (22,306 ) (7,892 ) Effects of consolidation of investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5: Realizedgains on sales of investments in securities and securities sold, not yet purchased, net (10 ) (722 ) Change in unrealized value of investments in securities and securities sold, not yet purchased, net 946 547 Equity in net losses (gains) from partnerships and affiliates 1,206 (835 ) Purchases of trading investments in securities (13,290 ) (41,400 ) Proceeds from sales of trading investments in securities 11,609 45,995 Investments in partnerships and affiliates (242 ) (2,000 ) Cost of covers on securities sold, not yet purchased (11 ) (651 ) Proceeds from sales of securities sold, not yet purchased 42 477 Distributions from partnerships and affiliates 531 5,589 Increase in investment advisory fees receivable (113 ) (26 ) Decrease(increase) in receivable from brokers 2,155 (3,315 ) Decrease (increase) in other assets 39 (138 ) Decrease in payable to brokers (90 ) (1,480 ) (Decrease) increase in accrued expenses and other liabilities (68 ) 237 (Loss) gain related to investment partnerships and offshore fundsconsolidated under FIN 46R and EITF 04-5, net (2,017 ) 839 Total adjustments 17,236 147,034 Net cashprovided byoperating activities 54,166 202,532 6 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) UNAUDITED (In thousands) Nine Months Ended September 30, 2008 2007 Investing activities Purchases of available for sale securities $ (1,022 ) $ (25,942 ) Proceeds from sales of available for sale securities 8,451 2,642 Net cash provided by(used in) investing activities 7,429 (23,300 ) Financing activities Retirement of 5.22% senior notes - (82,308 ) Contributions related to investment partnerships and offshore funds consolidated under FIN 46R and EITF 04-5, net (346 ) (645 ) Proceeds from exercise of stock options 630 238 Dividends paid (30,417 ) (30,668 ) Subsidiary dividends to minority shareholders (593 ) (531 ) Purchase of treasury stock (33,992 ) (7,569 ) Net cash used in financing activities (64,718 ) (121,483 ) Net increase (decrease) in cash and cash equivalents (3,123 ) 57,749 Effect of exchange rates on cash and cash equivalents (98 ) 31 Cash and cash equivalents at beginning of period 168,319 138,113 Cash and cash equivalents at end of period $ 165,098 $ 195,893 Non-cash activity: - On January 22, 2008, Cascade Investment, L.L.C. elected to convert $10 million ofits $50 millionconvertible note paying interest of 6% into 188,nvestors, Inc. Class A Common shares. - On September 15, 2008,GAMCO Investors, Inc. modified and extended its lease with M4E, LLC, the Company’s landlord at 401 Theodore Fremd Ave, Rye, NY. The lease term was extended to December 31, 2023. This resulted in an increase to the capital lease obligation and corresponding asset of $3.0 million each. See accompanying notes. 7 GAMCO INVESTORS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) A.Basis of Presentation Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GAMCO,” “the Company,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc., its predecessors and its subsidiaries. The unaudited interim Condensed Consolidated Financial Statements of GAMCOincluded herein have been prepared in conformity with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements.In the opinion of management, the unaudited interim condensed consolidated financial statements reflect all adjustments, which are of a normal recurring and non-recurring nature, necessary for a fair presentation of financial position, results of operations and cash flows of GAMCO for the interim periods presented and are not necessarily indicative of a full year’s results. The condensed consolidated financial statements include the accounts of GAMCO and its subsidiaries.All material intercompany accounts and transactions are eliminated. These financial statements should be read in conjunction with our audited consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2007 from which the accompanying condensed consolidated Financial Statements were derived. Certain items previously reported have been reclassified to conform to the current period’s condensed consolidated financial statement presentation. Use of Estimates The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.Actual results could differ from those estimates. Changes in Accounting Policy GAMCOhas adopted Financial Accounting Standards Board ("FASB")Statement No. 157, “Fair Value Measurements” (“Statement 157”). The statement provides guidance for using fair value to measure assets and liabilities. The statement provides guidance to companies about the extent of which to measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The statement applies whenever other standards require (or permit) assets or liabilities to be measured at fair value. The statement does not expand the use of fair value in any new circumstances. The statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and for interim periods within those fiscal years. The Company adopted this statement on January 1, 2008.
